DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the data receive processor" in  lines 15-16. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis (US 2020/0092790, “Salkintzis”) in view of Shan et al. (US 2019/0174449, “Shan”).
Regarding claim 12, Salkintzis discloses a method for controlling data transmission between a first processor and a second processor (See 505 fig.5, ¶.113, and ¶.115, processor/controller in transmitting and receiving sides), the method comprising:
- when a transmission path connected with an external electronic device is established over a network (See fig.1 and ¶.38, A UE transfers data traffic via a network connection between the UE and the mobile communication network, such as a PDU session, which is established either over 3GPP access or non-3GPP access. In some embodiments, the UE may offload data traffic directly over a non-3GPP access network), identifying, by the second processor (See 505 fig.5 and ¶.115, the processor 505 determines the packet routing information by accessing a URP, such as the URP 300 described above, and comparing characteristics of the data packet to rules in the URP (in order of decreasing priority) until a matching rule is found. The processor 505 then retrieves the network slice information, a continuity type, and a data network name ("DNN") for the data packet from the matching URP rule), path characteristic information (See 240 fig.2 and ¶.82, SSC mode information and a Session-Network Slice Selection Assistance Information ("S-NSSAI") value; See ¶.41, a method for data packet routing in a remote unit includes receiving a data packet to be transmitted and determining packet routing information for the data packet. Here, the packet routing information includes network slice information, a continuity type, and a data network name (DNN)) about the transmission path (See 240 fig.2, PDU sessions) and service identification information about a service using the transmission path (See 240 fig.2, DNN information, See ¶.64, Each UE routing policy rule includes a traffic filter field (used to match a data packet to a rule) and routing information including one or more of: a slice information field, a continuity type field, and a data network field, the routing information defining PDU session characteristics that the UE matches to existing PDU connections; See ¶.90, application identities; See ¶.127, The characteristics of the data packet may include an application identifier, a protocol type, a network port);
- identifying, by a first one of the first processor and the second processor, at least one priority information mapped to the path characteristic information, based on priority information for each path characteristic (See ¶.64, selecting a particular PDU session or establishes a new PDU session based on whether PDU session characteristics match rules in the UE routing policy. The UE routing policy includes a plurality of prioritized UE routing policy rules and UE selects the highest priority UE routing policy rule that matches a data packet (e.g., received from higher layers within the UE; See 610 & 615 fig.6 and ¶.128, determining 615 whether the packet routing information matches a network connection. In one embodiment, the routing component 225 determines whether the packet routing information matches an established PDU session. Here, a PDU session (or other network connection) matches the packet routing information when the PDU session supports the network slice information, continuity type, and data network name included in the matching URP rule. In response to determining 615 that the packet routing information matches a network connection, the method 600 includes sending 620 the data packet over the matching network connection (e.g., PDU session). The method 600 ends), the priority information being stored in a memory (See ¶.120, the memory 510 stores data relating to data packet routing in a remote unit, for example storing the URP 300. In some embodiments, the memory 510 also stores program code and related data, such as an operating system or other controller algorithms operating on the remote unit 105 and one or more software applications); 
- storing, by the first one of the first processor and the second processor, priority related information (See ¶.120, the memory 510 stores data relating to data packet routing in a remote unit, for example storing the URP 300. In some embodiments, the memory 510 also stores program code and related data, such as an operating system or other controller algorithms operating on the remote unit 105 and one or more software applications), for determining a data transmission order corresponding to the transmission path based on the at least one priority information in the memory (See ¶.64, a UE routing policy is disclosed for selecting a particular PDU session or establishes a new PDU session based on whether PDU session characteristics match rules in the UE routing policy. The UE routing policy URP includes a plurality of prioritized UE routing policy rules and UE selects the highest priority UE routing policy rule that matches a data packet (e.g., received from higher layers within the UE). Each UE routing policy rule includes a traffic filter field (used to match a data packet to a rule) and routing information including one or more of: a slice information field, a continuity type field, and a data network field, the routing information defining PDU session characteristics that the UE matches to existing PDU connections. If no PDU session matches the routing information in the UE routing policy rule, then the UE requests a new PDU session that supports the routing information parameters in the UE routing policy rule); and 
- transmitting, by a second one of the first processor and the second processor, data corresponding to the service identification information to the data receive processor based on the priority related information (See 620 fig.6 and ¶.128, determining 615 that the packet routing information matches a network connection, the method 600 includes sending 620 the data packet over the matching network connection, e.g., PDU session).
Salkintzis discloses a processor/a controller in a UE 400 and a remote unit 500, but does not explicitly discloses if a UE and/or a remote unit have/has one or more processors. Salkintzis and Shan are analogous art because they are from the same field of endeavor with respect to presentation method, wherein Shan discloses the method of generating a registration request message to include local area data network (LADN) DNN(s) or an indication to request LADN information. LADN information is considered as one of the path characteristic information cited in applicant’s claim 16. Shan, further discloses UE subscription data types such as “For each DNN in S-NSSAI level subscription data: DNN for the PDU session” in Table #1, page 14, which shows similar PDU sessions associated with S-NSSAI in Fig.2 of Salkintzis below.
                 
    PNG
    media_image1.png
    344
    516
    media_image1.png
    Greyscale

However, Shan discloses one or more processors (See 710 fig.7) and instructions 750 may comprise software, a program, an application, an applet, an app, or other executable code for causing at least any of the processors 710 to perform any one or more of the methodologies discussed herein. The instructions 750 may reside, completely or partially, within at least one of the processors 710 (e.g., within the processor's cache memory), the memory/storage devices 720, or any suitable combination thereof. Furthermore, any portion of the instructions 750 may be transferred to the hardware resources 700 from any combination of the peripheral devices 704 or the databases 706. Accordingly, the memory of processors 710, the memory/storage devices 720, the peripheral devices 704, and the databases 706 are examples of computer-readable and machine-readable media (See ¶.188).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply “one or more processors” as taught by Shan into the system of Salkintzis, so that it provides a way for at least any of the processors to perform any one or more of the routing functions associated a priority within Salkintzis’ system (Shan, See ¶.188).

Regarding claim 13, Salkintzis discloses “the priority related information is set differently according to when the data corresponding to the service identification information is transmitted from the first processor to the second processor or when the data corresponding to the service identification information is transmitted from the second processor to the first processor (See 300 fig.3A, URP priority #1-N; See ¶.88, As shown in FIG. 3A, the URP 300 includes N number of URP rules 305, depicted in descending order of priority. Here, the first listed URP rule 305 has the highest priority, the second listed rules has the next highest priority, and so on until the Nth listed URP rule 305 which has the lowest priority).”

Regarding claim 14, Salkintzis discloses “the transmission path includes at least one of a generated protocol data unit (PDU) session, a generated quality of service (QoS) flow, a newly assigned IP address, or a newly assigned IPv6 prefix (See 240 fig.2, PDU sessions).”

Regarding claim 15, Salkintzis discloses “the service identification information includes at least one of a data network name (DNN), an application ID, or an IP packet filter (See 240 fig.2, DNN-a ~ DNN-c).”

Regarding claim 16, Salkintzis discloses “the path characteristic information includes at least one of network slice information, DNN information, session and service continuity (SSC) mode information, QoS information, local area data network (LADN) information, IPv6 multi-homming information, or specified IP address information (See 240 fig.2, SSC mode 1-3).”

Regarding claim 17, Salkintzis discloses “the priority information for each path characteristic is set to determine a high priority, when corresponding to at least one of a delay time shorter than a specified time from the path characteristic information, LADN information from the path characteristic information, high continuity of the established path from the path characteristic information, a bandwidth exceeding a specified bandwidth is established from the path characteristic information, a specified session, or a specified IP address (See 305 fig.3B, URP rule includes continuity type; See ¶.80, Each PDU session has certain attributes, including a slice information attribute, a continuity type attribute, and a data network name attribute. As noted above, these attributes remain the same throughout the lifetime of the PDU session. A PDU session may have additional attributes (e.g. a "type" which can be IPv4, IPv6, Ethernet, etc.). An access type attribute may indicate whether the PDU session is established over the non-3GPP access 245 or the 3GPP access 250).”

Regarding claim 18, Salkintzis discloses “the determining includes: when the at least one priority information is a plurality of priority information, determining the first highest priority among the plurality of priority information (See 300 fig.3A, a plurality of priority; See ¶.64, The UE routing policy includes a plurality of prioritized UE routing policy rules and UE selects the highest priority UE routing policy rule that matches a data packet (e.g., received from higher layers within the UE). Each UE routing policy rule includes a traffic filter field (used to match a data packet to a rule)).”

Regarding claim 19, Salkintzis discloses “the priority related information includes bandwidth related information, wherein the transmitting includes: determining, by the first one of the first processor and the second processor, the data transmission order to ensure a bandwidth according to the bandwidth related information; and transmitting, by the second one of the first processor and the second processor, the data corresponding to the service identification information to the data receive processor in the data transmission order (See 315 fig.3B, direct offload; See ¶.65, The UE routing policy may also indicate whether direct offloading of matching traffic is preferred, permitted, or prohibited. Each UE routing policy rule may also include a direct offload field that indicates if the direct offloading of matching traffic is preferred, permitted, or prohibited for a data packet matching the rule. When preferred, the UE attempts to directly offload matching traffic before searching for matching PDU sessions. When direct offloading is permitted, the UE attempts to directly offload matching traffic only if unsuccessful in establishing a PDU session that supports the parameters in the UE routing policy rule. When direct offloading is prohibited, the UE is not allowed to directly offload matching traffic).”

Regarding claim 20, Salkintzis and Shan disclose “when UE route selection policy (URSP) information is received over the network (Salkintzis, See fig.3A-B, UE routing policy), updating the priority information for each path characteristic based on the URSP information; and re-determining a priority for the established path based on the updated priority information for each path characteristic (Salkintzis, See 440 fig.4, request a new PDU session supporting the Slice Info, Continuity Type and DNN included in the matching URP rule; See 750 fig.7, send data packet over new connection; Shan, See ¶.14, Later, if there is any changes regarding the UE configured LADN DNN(s), the UE may indicate the update or newly configured LADN DNN(s)).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 12.

Regarding claim 1, it is an electronic device claim corresponding to the method claim 12, except the limitations “a communication circuitry, a first processor configured to transmit and receive data with the external electronic device via the communication circuitry, a second processor configured to be operatively connected with the communication circuitry and the first and processor and control the communication circuitry and a memory.”
As rejected in claim 12, Salkintzis discloses a processor/controller in a UE 400 and a remote unit 500 and hardware circuitry (Salkintzis, See ¶.124), but does not explicitly discloses if a UE and/or a remote unit have/has one or more processors. Salkintzis and Shan are analogous art because they are from the same field of endeavor with respect to presentation method, wherein Shan discloses the method of generating a registration request message to include local area data network (LADN) DNN(s) or an indication to request LADN information. LADN information is considered as one of the path characteristic information cited in applicant’s claim 16. Shan, further discloses UE subscription data types such as “For each DNN in S-NSSAI level subscription data: DNN for the PDU session” in Table #1, page 14, which shows similar PDU sessions associated with S-NSSAI in Fig.2 of Salkintzis.
                 
However, Shan discloses one or more processors (See 710 fig.7) and instructions 750 may comprise software, a program, an application, an applet, an app, or other executable code for causing at least any of the processors 710 to perform any one or more of the methodologies discussed herein. The instructions 750 may reside, completely or partially, within at least one of the processors 710 (e.g., within the processor's cache memory), the memory/storage devices 720, or any suitable combination thereof. Furthermore, any portion of the instructions 750 may be transferred to the hardware resources 700 from any combination of the peripheral devices 704 or the databases 706. Accordingly, the memory of processors 710, the memory/storage devices 720, the peripheral devices 704, and the databases 706 are examples of computer-readable and machine-readable media (See ¶.188).
Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 12.

Regarding claims 2-11, they are claims corresponding to claims 13-20, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.
	
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411